Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 7, 2019

                                      No. 04-19-00126-CV

                                            J. A. G.,
                                            Appellant

                                                 v.

                                             A. G. E.,
                                             Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2018FLG002494-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                         ORDER
        It has come to the court’s attention that both of the parties in this case were minors when
the underlying suit was filed. Therefore, their names, birth dates, and home addresses are
“sensitive data” within the meaning of Texas Rule of Appellate Procedure 9.9(a). The parties
are cautioned not to include any sensitive data in their filings in this case and to comply with the
redaction requirements of Rule 9.9. Any document filed in violation of Rule 9.9 is subject to
being stricken.


       It is so ORDERED on this 7th day of June, 2019.

                                                                      PER CURIAM



       ATTESTED TO: _________________________
                    KEITH E. HOTTLE,
                    Clerk of Court